Exhibit 10.1.5

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT, dated as of September 30, 2010 (together with all
amendments, if any, from time to time hereto, this “Pledge Agreement”) by and
among Synta Pharmaceuticals Corp., a Delaware corporation, (“Borrower”), Synta
Securities Corp., a Massachusetts corporation (“Guarantor”), (Borrower and
Guarantor, together with any other Person that joins this Pledge Agreement as a
Pledgor in accordance with Section 27, are collectively the “Pledgors” and each
a “Pledgor”) and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
in its capacity as Agent for the Lenders (together with any successors,
endorsees and assigns, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Loan and Security Agreement dated as of the
date hereof by and among Borrower, the other Pledgors, the other Loan Parties
signatory thereto from time to time, Agent and the Lenders signatory thereto
from time to time (including all annexes, exhibits and schedules thereto, as
from time to time amended, restated, supplemented or otherwise modified, the
“Loan Agreement”), the Lenders have agreed to establish certain financing
arrangements for and make loans and extensions of credit to Borrower on the
terms and conditions set forth in the Loan Agreement;

 

WHEREAS, in order to induce Agent and the Lenders to enter into the Loan
Agreement and other Debt Documents and to induce the Lenders to make the Loans
as provided for in the Loan Agreement, each Pledgor has agreed to pledge the
Pledged Collateral to Agent, on behalf of itself and the Lenders, in accordance
herewith;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Definitions.  Unless otherwise defined herein, terms defined in
the Loan Agreement are used herein as therein defined, and the following shall
have (unless otherwise provided elsewhere in this Pledge Agreement) the
following respective meanings (such meanings being equally applicable to both
the singular and plural form of the terms defined):

 

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

 

“Pledged Entity” means an issuer of Pledged Shares or Pledged Indebtedness.

 

“Pledged Indebtedness” means the Indebtedness evidenced by promissory notes and
instruments listed on Schedule I hereto.

 

“Pledged Shares” means those shares listed on Schedule I.

 

“Secured Obligations” has the meaning assigned to such term in  Section 3
hereof.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, equity interests or similar rights and all
rights to acquire the same in any entity.

 

--------------------------------------------------------------------------------


 

2.             Pledge.  Each Pledgor hereby pledges to Agent, on behalf of
itself and the Lenders, and grants to Agent, on behalf of itself and the
Lenders, a first priority security interest in all of the following of such
Pledgor (collectively, the “Pledged Collateral”):

 

(a)           the Pledged Shares and the certificates representing the Pledged
Shares, and all dividends, distributions, cash, instruments and other property
or proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Shares; and

 

(b)           such portion, as determined by Agent as provided in
Section 7(d) below, of any additional shares of Stock of a Pledged Entity from
time to time acquired by Pledgor in any manner (which shares shall be deemed to
be part of the Pledged Shares), and the certificates representing such
additional shares, and all dividends, distributions, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Stock; and

 

(c)           the Pledged Indebtedness and the promissory notes or instruments
evidencing the Pledged Indebtedness, and all interest, cash, instruments and
other property and assets from time to time received, receivable or otherwise
distributed in respect of the Pledged Indebtedness; and

 

(d)           all additional Indebtedness arising after the date hereof and
owing to Pledgor and evidenced by promissory notes or other instruments,
together with such promissory notes and instruments,  and all interest, cash,
instruments and other property and assets from time to time received, receivable
or otherwise distributed in respect of that Pledged Indebtedness.

 

3.             Security for Obligations.  This Pledge Agreement secures, and the
Pledged Collateral is security for, the prompt payment in full when due, whether
at stated maturity, by acceleration or otherwise, and performance of all
Obligations of any kind of each Pledgor under or in connection with the Loan
Agreement, the Guaranty and the other Debt Documents and all Obligations of each
Pledgor now or hereafter existing under this Pledge Agreement including, without
limitation, all fees, costs and expenses whether in connection with collection
actions hereunder or otherwise (collectively, the “Secured Obligations”).

 

4.             Delivery of Pledged Collateral.  All certificates and all
promissory notes and instruments evidencing the Pledged Collateral shall be
delivered to and held by or on behalf of Agent, pursuant hereto.  All Pledged
Shares shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Agent and all
promissory notes or other instruments evidencing the Pledged Indebtedness shall
be endorsed by the applicable Pledgor.

 

5.             Control Agreement with Issuer. If any Pledged Collateral
constitutes uncertificated ownership interests, each Pledgor shall cause each
Pledged Entity to duly authorize, execute, and deliver to the Agent on the date
hereof an agreement for the benefit of Agent substantially in the form of
Exhibit B (appropriately completed to the satisfaction of Agent and with such
modifications, if any, as shall be satisfactory to Agent) pursuant to which each
Pledged Entity agrees to comply with any and all instructions regarding the
Pledged Shares originated by Agent without further consent by any Pledgor and
not to comply with instructions regarding the Pledged Shares originated by any
other Person.

 

6.             Representations and Warranties.  Each Pledgor represents and
warrants to Agent that:

 

2

--------------------------------------------------------------------------------


 

(a)           Such Pledgor is, and at the time of delivery of the Pledged Shares
to Agent will be, the sole holder of record and the sole beneficial owner of
such Pledged Collateral pledged by such Pledgor free and clear of any lien,
security interest or encumbrance (each a “Lien”) thereon or affecting the title
thereto, except for any Lien created by this Pledge Agreement;  such Pledgor is
and at the time of delivery of the Pledged Indebtedness to Agent will be, the
sole owner of such Pledged Collateral free and clear of any Lien thereon or
affecting title thereto, except for any Lien created by this Pledge Agreement
and Permitted Liens;

 

(b)           All of the Pledged Shares have been duly authorized, validly
issued and are fully paid and non-assessable; the Pledged Indebtedness has been
duly authorized, authenticated or issued and delivered by, and is the legal,
valid and binding obligations of, the Pledged Entities, and no such Pledged
Entity is in default thereunder beyond applicable grace or cure periods;

 

(c)           Such Pledgor has the right and requisite authority to pledge,
assign, transfer, deliver, deposit and set over the Pledged Collateral pledged
by such Pledgor to Agent, on behalf of itself and the Lenders, as provided
herein;

 

(d)           None of the Pledged Shares or Pledged Indebtedness has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject;

 

(e)           All of the Pledged Shares are presently owned by such Pledgor, and
are presently represented by the certificates listed on Schedule I hereto.  As
of the date hereof, there are no existing options, warrants, calls or
commitments of any character whatsoever relating to the Pledged Shares;

 

(f)            No consent, approval, authorization or other order or other
action by, and no notice to or filing with, any governmental authority or any
other person or entity is required (i) for the pledge by such Pledgor of the
Pledged Collateral pursuant to this Pledge Agreement or for the execution,
delivery or performance of this Pledge Agreement by such Pledgor, or (ii) for
the exercise by Agent of the voting or other rights provided for in this Pledge
Agreement or the remedies in respect of the Pledged Collateral pursuant to this
Pledge Agreement, except as may be required in connection with such disposition
by laws affecting the offering and sale of securities generally;

 

(g)           The pledge, assignment and delivery of the Pledged Collateral
pursuant to this Pledge Agreement will create a valid first priority Lien on and
a first priority perfected security interest in favor of Agent, on behalf of
itself and the Lenders, in the Pledged Collateral and the proceeds thereof,
securing the payment of the Secured Obligations, subject to no other Lien other
than Permitted Liens;

 

(h)           This Pledge Agreement has been duly authorized, executed and
delivered by Pledgor and constitutes a legal, valid and binding obligation of
Pledgor enforceable against Pledgor in accordance with its terms;

 

(i)            The Pledged Shares constitute the percentage of the issued and
outstanding shares of Stock of each Pledged Entity as set forth in Schedule I;
and

 

(j)            None of the Pledged Indebtedness is subordinated in right of
payment to other Indebtedness (except for the Secured Obligations) or subject to
the terms of an indenture.

 

3

--------------------------------------------------------------------------------


 

The representations and warranties set forth in this Section 6 shall survive the
execution and delivery of this Pledge Agreement.

 

7.             Covenants.  Each Pledgor covenants and agrees that until the
Commitment Termination Date:

 

(a)           Without the prior written consent of Agent, such Pledgor will not
sell, assign, transfer, pledge, or otherwise encumber any of its rights in or to
the Pledged Collateral, or any unpaid dividends, interest or other distributions
or payments with respect to the Pledged Collateral or grant a Lien in the
Pledged Collateral, unless otherwise expressly permitted by the Loan Agreement;

 

(b)           Such Pledgor will, at its expense, promptly execute, acknowledge
and deliver all such instruments and take all such actions as Agent from time to
time may request in order to ensure to Agent the benefits of the Liens in and to
the Pledged Collateral intended to be created by this Pledge Agreement,
including the filing of any necessary Uniform Commercial Code financing
statements, which may be filed by Agent with or (to the extent permitted by law)
without the signature of such Pledgor, and will cooperate with Agent, at such
Pledgor’s expense, in obtaining all necessary approvals and making all necessary
filings under federal, state, local or foreign law in connection with such Liens
or any sale or transfer of the Pledged Collateral;

 

(c)           Such Pledgor has and will defend the title to the Pledged
Collateral and the Liens of Agent in the Pledged Collateral against the claim of
any person or entity and will maintain and preserve such Liens; and

 

(d)           Pledgor will, upon obtaining ownership of any additional Stock or
promissory notes or instruments of a Pledged Entity or Stock or promissory notes
or instruments otherwise required to be pledged to Agent pursuant to any of the
Debt Documents, which Stock, notes or instruments are not already Pledged
Collateral, promptly (and in any event within five (5) Business Days) deliver to
Agent a Pledge Amendment, duly executed by Pledgor, in substantially the form of
Exhibit A hereto (a “Pledge Amendment”) in respect of any such additional Stock,
notes or instruments, pursuant to which Pledgor shall pledge to Agent all of
such additional Stock, notes and instruments; provided that if such additional
Stock is of a Foreign Subsidiary, Pledgor shall pledge to Agent, on behalf of
itself and the Lenders, no more than 65% of the outstanding capital stock of
such Foreign Subsidiary.  Pledgor hereby authorizes Agent to attach each Pledge
Amendment to this Pledge Agreement and agrees that all Pledged Shares and
Pledged Indebtedness listed on any Pledge Amendment delivered to Agent shall for
all purposes hereunder be considered Pledged Collateral.

 

8.             Pledgor’s Rights.  As long as no Event of Default shall have
occurred and be continuing and until written notice shall be given to the
Pledgors in accordance with Section 9(a) hereof:

 

(a)           Each Pledgor shall have the right, from time to time, to vote and
give consents with respect to the Pledged Collateral, or any part thereof for
all purposes not inconsistent with the provisions of this Pledge Agreement, the
Loan Agreement or any other Debt Document; provided, however, that no vote shall
be cast, and no consent shall be given or action taken, which would have the
effect of impairing the position or interest of Agent in respect of the Pledged
Collateral or which would authorize, effect or consent to (unless and to the
extent expressly permitted by the Loan Agreement):

 

4

--------------------------------------------------------------------------------


 

(i)            the dissolution or liquidation, in whole or in part, of a Pledged
Entity;

 

(ii)           the consolidation or merger of a Pledged Entity with any other
person or entity;

 

(iii)          the sale, disposition or encumbrance of all or substantially all
of the assets of a Pledged Entity, except for Liens in favor of Agent and
Permitted Liens;

 

(iv)          any change in the authorized number of shares, the stated capital
or the authorized share capital of a Pledged Entity or the issuance of any
additional shares of its Stock; or

 

(v)           the alteration of the voting rights with respect to the Stock of a
Pledged Entity; and

 

(b)           each Pledgor shall be entitled, from time to time, to collect and
receive for its own use all cash dividends and interest paid in respect of the
Pledged Shares and Pledged Indebtedness to the extent not in violation of the
Loan Agreement other than any and all: (A) dividends and interest paid or
payable other than in cash in respect of any Pledged Collateral, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, any Pledged Collateral;  (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Shares in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of a Pledged
Entity; and (C) cash paid, payable or otherwise distributed, in respect of
principal of, or in redemption of, or in exchange for, any Pledged Collateral;
provided, however, that until actually paid all rights to such distributions
shall remain subject to the Lien created by this Pledge Agreement; and

 

(c)           all dividends and interest (other than such cash dividends and
interest as are permitted to be paid to each Pledgor in accordance with clause
(i) above) and all other distributions in respect of any of the Pledged Shares
or Pledged Indebtedness, whenever paid or made, shall be delivered to Agent to
hold as Pledged Collateral and shall, if received by such Pledgor, be received
in trust for the benefit of Agent, be segregated from the other property or
funds of such Pledgor, and be forthwith delivered to Agent as Pledged Collateral
in the same form as so received (with any necessary indorsement).

 

9.             Defaults and Remedies; Proxy.

 

(a)           Upon the occurrence of an Event of Default and during the
continuation of such Event of Default, and concurrently with written notice to
Borrower, Agent (personally or through an agent) is hereby authorized and
empowered to transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Collateral, to exchange certificates or
instruments representing or evidencing Pledged Collateral for certificates or
instruments of smaller or larger denominations, to exercise the voting and all
other rights as a holder with respect thereto, to collect and receive all cash
dividends, interest, principal and other distributions made thereon, to sell in
one or more sales after ten (10) days’ notice of the time and place of any
public sale or of the time at which a private sale is to take place (which
notice each Pledgor agrees is commercially reasonable) the whole or any part of
the Pledged Collateral and to otherwise act with respect to the Pledged
Collateral as though Agent were the outright owner thereof.  Any sale shall be
made at a public or private sale at Agent’s place of business, or at any

 

5

--------------------------------------------------------------------------------


 

place to be named in the notice of sale, either for cash or upon credit or for
future delivery at such price as Agent may reasonably and in good faith deem
fair, and Agent may be the purchaser of the whole or any part of the Pledged
Collateral so sold and hold the same thereafter in its own right free from any
claim of any Pledgor or any right of redemption.  Each sale shall be made to the
highest bidder, but Agent reserves the right to reject any and all bids at such
sale which, in its discretion, it shall deem inadequate.  Demands of
performance, except as otherwise herein specifically provided for, notices of
sale, advertisements and the presence of property at sale are hereby waived and
any sale hereunder may be conducted by an auctioneer or any officer or agent of
Agent.    EACH PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS AGENT AS THE
PROXY AND ATTORNEY-IN-FACT OF PLEDGOR WITH RESPECT TO THE PLEDGED
COLLATERAL, INCLUDING THE RIGHT TO VOTE THE PLEDGED SHARES, WITH FULL POWER OF
SUBSTITUTION TO DO SO.  THE APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT
IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE TERMINATION
DATE.  IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES, THE APPOINTMENT OF
AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED
SHARES WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES ON THE
RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE
PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT.  NOTWITHSTANDING THE FOREGOING, AGENT SHALL NOT HAVE ANY DUTY TO
EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.

 

(b)           If, at the original time or times appointed for the sale of the
whole or any part of the Pledged Collateral, the highest bid, if there be but
one sale, shall be inadequate to discharge in full all the Secured Obligations,
or if the Pledged Collateral be offered for sale in lots, if at any of such
sales, the highest bid for the lot offered for sale would indicate to Agent, in
its discretion, that the proceeds of the sales of the whole of the Pledged
Collateral would be unlikely to be sufficient to discharge all the Secured
Obligations, Agent may, on one or more occasions and in its discretion, postpone
any of said sales by public announcement at the time of sale or the time of
previous postponement of sale, and no other notice of such postponement or
postponements of sale need be given, any other notice being hereby waived;
provided, however, that any sale or sales made after such postponement shall be
after ten (10) days’ notice to the applicable Pledgor.

 

(c)           If, at any time when Agent in its sole discretion determines,
following the occurrence and during the continuance of an Event of Default,
that, in connection with any actual or contemplated exercise of its rights (when
permitted under this Section 9) to sell the whole or any part of the Pledged
Shares hereunder, it is necessary or advisable to effect a public registration
of all or part of the Pledged Collateral pursuant to the Securities Act of 1933,
as amended (or any similar statute then in effect) (the “Act”), the applicable
Pledgor shall, in an expeditious manner, cause the Pledged Entities to:

 

(i)            Prepare and file with the Securities and Exchange Commission (the
“Commission”) a registration statement with respect to the Pledged Shares and in
good faith

 

6

--------------------------------------------------------------------------------


 

use commercially reasonable efforts to cause such registration statement to
become and remain effective;

 

(ii)           Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective and
to comply with the provisions of the Act with respect to the sale or other
disposition of the Pledged Shares covered by such registration statement
whenever Agent shall desire to sell or otherwise dispose of the Pledged Shares;

 

(iii)          Furnish to Agent such numbers of copies of a prospectus and a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as Agent may request in order to facilitate the public sale or
other disposition of the Pledged Shares by Agent;

 

(iv)          Use commercially reasonable efforts to register or qualify the
Pledged Shares covered by such registration statement under such other
securities or blue sky laws of such jurisdictions within the United States and
Puerto Rico as Agent shall request, and do such other reasonable acts and things
as may be required of it to enable Agent to consummate the public sale or other
disposition in such jurisdictions of the Pledged Shares by Agent;

 

(v)           Furnish, at the request of Agent, on the date that shares of the
Pledged Collateral are delivered to the underwriters for sale pursuant to such
registration or, if the security is not being sold through underwriters, on the
date that the registration statement with respect to such Pledged Shares becomes
effective, (A) an opinion, dated such date, of the independent counsel
representing such registrant for the purposes of such registration, addressed to
the underwriters, if any, and in the event the Pledged Shares are not being sold
through underwriters, then to Agent, in customary form and covering matters of
the type customarily covered in such legal opinions; and (B) a comfort letter,
dated such date, from the independent certified public accountants of such
registrant, addressed to the underwriters, if any, and in the event the Pledged
Shares are not being sold through underwriters, then to Agent, in a customary
form and covering matters of the type customarily covered by such comfort
letters and as the underwriters or Agent shall reasonably request.  The opinion
of counsel referred to above shall additionally cover such other legal matters
with respect to the registration in respect of which such opinion is being given
as Agent may reasonably request.  The letter referred to above from the
independent certified public accountants shall additionally cover such other
financial matters (including information as to the period ending not more than
five (5) Business Days prior to the date of such letter) with respect to the
registration in respect of which such letter is being given as Agent may
reasonably request; and

 

(vi)          Otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable but not later than 18 months
after the effective date of the registration statement, an earnings statement
covering the period of at least 12 months beginning with the first full month
after the effective date of such registration statement, which earnings
statement shall satisfy the provisions of Section 12(a) of the Act.

 

(d)           All expenses incurred in complying with Section 9(c) hereof,
including, without limitation, all registration and filing fees (including all
expenses incident to filing with the National Association of Securities
Dealers, Inc.), printing expenses, fees and disbursements of counsel for the
registrant, the fees and expenses of counsel for Agent, expenses of the

 

7

--------------------------------------------------------------------------------


 

independent certified public accountants (including any special audits incident
to or required by any such registration) and expenses of complying with the
securities or blue sky laws or any jurisdictions, shall be paid by the Pledgors.

 

(e)           If, at any time when Agent shall determine to exercise its right
to sell the whole or any part of the Pledged Collateral hereunder, such Pledged
Collateral or the part thereof to be sold shall not, for any reason whatsoever,
be effectively registered under the Act, Agent may, in its discretion (subject
only to applicable requirements of law), sell such Pledged Collateral or part
thereof by private sale in such manner and under such circumstances as Agent may
deem necessary or advisable, but subject to the other requirements of this
Section 9, and shall not be required to effect such registration or to cause the
same to be effected.  Without limiting the generality of the foregoing, in any
such event, Agent in its discretion (x) may, in accordance with applicable
securities laws, proceed to make such private sale notwithstanding that a
registration statement for the purpose of registering such Pledged Collateral or
part thereof could be or shall have been filed under said Act (or similar
statute), (y) may approach and negotiate with a single possible purchaser to
effect such sale, and (z) may restrict such sale to a purchaser who is an
accredited investor under the Act and who will represent and agree that such
purchaser is purchasing for its own account, for investment and not with a view
to the distribution or sale of such Pledged Collateral or any part thereof.  In
addition to a private sale as provided above in this Section 9, if any of the
Pledged Collateral shall not be freely distributable to the public without
registration under the Act (or similar statute) at the time of any proposed sale
pursuant to this Section 9, then Agent shall not be required to effect such
registration or cause the same to be effected but, in its discretion (subject
only to applicable requirements of law), may require that any sale hereunder
(including a sale at auction) be conducted subject to restrictions:

 

(i)            as to the financial sophistication and ability of any person or
entity permitted to bid or purchase at any such sale;

 

(ii)           as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof;

 

(iii)          as to the representations required to be made by each person or
entity bidding or purchasing at such sale relating to that person’s or entity’s
access to financial information about the Pledgors and such person’s or entity’s
intentions as to the holding of the Pledged Collateral so sold for investment
for its own account and not with a view to the distribution thereof; and

 

(iv)          as to such other matters as Agent may, in its discretion, deem
necessary or appropriate in order that such sale (notwithstanding any failure so
to register) may be effected in compliance with the Bankruptcy Code and other
laws affecting the enforcement of creditors’ rights and the Act and all
applicable state securities laws.

 

(f)            Each Pledgor recognizes that Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (e) above.  Each
Pledgor also acknowledges that any such private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private.  Agent shall be under no obligation to delay
a sale of any of the Pledged Collateral for the period of time necessary to
permit the Pledged Entity to register such securities

 

8

--------------------------------------------------------------------------------


 

for public sale under the Act, or under applicable state securities laws, even
if the applicable Pledgor and the Pledged Entity would agree to do so.

 

(g)           Each Pledgor agrees to the maximum extent permitted by applicable
law that following the occurrence and during the continuance of an Event of
Default it will not at any time plead, claim or take the benefit of any
appraisal, valuation, stay, extension, moratorium or redemption law now or
hereafter in force in order to prevent or delay the enforcement of this Pledge
Agreement, or the absolute sale of the whole or any part of the Pledged
Collateral or the possession thereof by any purchaser at any sale hereunder, and
each Pledgor waives the benefit of all such laws to the extent it lawfully may
do so.  Each Pledgor agrees that it will not interfere with any right, power and
remedy of Agent provided for in this Pledge Agreement or now or hereafter
existing at law or in equity or by statute or otherwise, or the exercise or
beginning of the exercise by Agent of any one or more of such rights, powers or
remedies.  No failure or delay on the part of Agent to exercise any such right,
power or remedy and no notice or demand which may be given to or made upon any
Pledgor by Agent with respect to any such remedies shall operate as a waiver
thereof, or limit or impair Agent’s right to take any action or to exercise any
power or remedy hereunder, without notice or demand, or prejudice its rights as
against any Pledgor in any respect.

 

(h)           Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9 will cause irreparable injury to Agent, that Agent
shall have no adequate remedy at law in respect of such breach and, as a
consequence, agrees that each and every covenant contained in this Section 9
shall be specifically enforceable against Pledgor, and each Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that the Secured Obligations
are not then due and payable in accordance with the agreements and instruments
governing and evidencing such obligations.

 

10.           Assignment.  Agent may assign, indorse or transfer any instrument
evidencing all or any part of the Secured Obligations as provided in, and in
accordance with, the Loan Agreement, and the holder of such instrument shall be
entitled to the benefits of this Pledge Agreement.

 

11.           Termination.  Immediately following the Termination Date, Agent
shall deliver to the applicable Pledgor the Pledged Collateral pledged by such
Pledgor at the time subject to this Pledge Agreement and all instruments of
assignment executed in connection therewith, free and clear of the Liens hereof
and, except as otherwise provided herein, all of such Pledgor’s obligations
hereunder shall at such time terminate.

 

12.           Lien Absolute.  All rights of Agent, on behalf of itself and the
Lenders, hereunder, and all obligations of each Pledgor hereunder, shall be
absolute and unconditional irrespective of:

 

(a)           any lack of validity or enforceability of the Loan Agreement, any
other Debt Document or any other agreement or instrument governing or evidencing
any Secured Obligations;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Loan Agreement, 
any other Debt Document or any other agreement or instrument governing or
evidencing any Secured Obligations;

 

9

--------------------------------------------------------------------------------

 


 

(c)           any exchange, release or non-perfection of any other Collateral,
or any release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Secured Obligations;

 

(d)           the insolvency of any Loan Party; or

 

(e)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

 

13.          Release.  Each Pledgor consents and agrees that Agent may at any
time, or from time to time, in its discretion:

 

(a)           renew, extend or change the time of payment, and/or the manner,
place or terms of payment of all or any part of the Secured Obligations; and

 

(b)           exchange, release and/or surrender all or any of the Collateral
(including the Pledged Collateral), or any part thereof, by whomsoever
deposited, which is now or may hereafter be held by Agent in connection with all
or any of the Secured Obligations; all in such manner and upon such terms as
Agent may deem proper, and without notice to or further assent from any Pledgor,
it being hereby agreed that each Pledgor shall be and remain bound upon this
Pledge Agreement, irrespective of the value or condition of any of the
Collateral, and notwithstanding any such change, exchange, settlement,
compromise, surrender, release, renewal or extension, and notwithstanding also
that the Secured Obligations may, at any time, exceed the aggregate principal
amount thereof set forth in the Loan Agreement, or any other agreement governing
any Secured Obligations.  Each Pledgor hereby waives notice of acceptance of
this Pledge Agreement, and also presentment, demand, protest and notice of
dishonor of any and all of the Secured Obligations, and promptness in commencing
suit against any party hereto or liable hereon, and in giving any notice to or
of making any claim or demand hereunder upon any Pledgor.  No act or omission of
any kind on Agent’s part shall in any event affect or impair this Pledge
Agreement.

 

14.          Reinstatement.  This Pledge Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Pledgor or any Pledged Entity for liquidation or reorganization,
should any Pledgor or any Pledged Entity become insolvent or make an assignment
for the benefit of creditors or should a receiver or trustee be appointed for
all or any significant part of a Pledgor’s or a Pledged Entity’s assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Secured Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference”, “fraudulent conveyance”, or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

 

15.          Notices.  Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Pledge
Agreement, each such notice, demand, request, consent, approval, declaration or
other communication shall be in writing and shall be given in the manner, and
deemed received, as provided for in the Loan Agreement.

 

10

--------------------------------------------------------------------------------


 

16.          Severability.  Whenever possible, each provision of this Pledge
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Pledge
Agreement.  This Pledge Agreement is to be read, construed and applied together
with the Loan Agreement and the other Debt Documents which, taken together, set
forth the complete understanding and agreement of Agent and the Pledgors with
respect to the matters referred to herein and therein.

 

17.          No Waiver; Cumulative Remedies.  Agent shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies
hereunder, and no waiver shall be valid unless in writing, signed by Agent and
then only to the extent therein set forth.  A waiver by Agent of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Agent would otherwise have had on any future occasion.  No
failure to exercise nor any delay in exercising on the part of Agent , any
right, power or privilege hereunder, shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or future exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies hereunder provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights and remedies provided by law.  None of the terms or provisions of
this Pledge Agreement may be waived, altered, modified or amended except by an
instrument in writing, duly executed by Agent and the Pledgors.

 

18.          Limitation By Law.  All rights, remedies and powers provided in
this Pledge Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Pledge Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Pledge Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

 

19.          Successors And Assigns.  This Pledge Agreement and all obligations
of the Pledgors hereunder shall be binding upon the successors and assigns of
each Pledgor (including any debtor-in-possession on behalf of such Pledgor) and
shall, together with the rights and remedies of Agent, hereunder, inure to
Agent, all future holders of any instrument evidencing any of the obligations
and their respective successors and assigns.  No sales of participations, other
sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to Agent, hereunder.  No
Pledgor may assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Pledge Agreement.

 

20.          Counterparts.  This Pledge Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.  This Pledge Agreement may be authenticated by manual
signature, facsimile or, if approved in writing by Agent, electronic means, all
of which shall be equally valid.

 

21.          Governing Law.  THIS PLEDGE AGREEMENT, THE OTHER DEBT DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE COLLATERAL.  IF ANY ACTION ARISING OUT OF THIS
PLEDGE AGREEMENT OR ANY OTHER DEBT DOCUMENT IS COMMENCED BY AGENT IN THE

 

11

--------------------------------------------------------------------------------


 

STATE COURTS OF THE STATE OF CONNECTICUT OR IN THE U.S. DISTRICT COURT FOR THE
DISTRICT OF CONNECTICUT, EACH PLEDGOR HEREBY CONSENTS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH ACTION AND TO THE LAYING OF VENUE IN THE STATE OF
CONNECTICUT.  ANY PROCESS IN ANY SUCH ACTION SHALL BE DULY SERVED IF MAILED BY
REGISTERED MAIL, POSTAGE PREPAID, TO EACH PLEDGOR AT ITS ADDRESS DESCRIBED IN
SECTION 10.2 OF THE LOAN AGREEMENT, OR IF SERVED BY ANY OTHER MEANS PERMITTED BY
APPLICABLE LAW.

 

22.          Waiver Of Jury Trial.  EACH OF THE PLEDGORS, AGENT AND LENDERS
UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS PLEDGE AGREEMENT, ANY OF THE OTHER DEBT
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG THE LOAN
PARTIES, AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
AMONG THE LOAN PARTIES, AGENT AND/OR LENDERS.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT. THIS WAIVER IS IRREVOCABLE.  THIS WAIVER MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING.  THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS PLEDGE AGREEMENT, ANY OTHER DEBT
DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION
OR ANY RELATED TRANSACTION.  THIS PLEDGE AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

23.          Section Titles.  The Section titles contained in this Pledge
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

24.          No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Pledge Agreement.  In the event
an ambiguity or question of intent or interpretation arises, this Pledge
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Pledge Agreement.

 

25.          Advice of Counsel.  Each of the parties represents to each other
party hereto that it has discussed this Pledge Agreement and, specifically, the
provisions of Section 21 and Section 22, with its counsel.

 

26.          Benefit of Agent.  All Liens granted or contemplated hereby shall
be for the benefit of Agent, on behalf of itself, and all proceeds or payments
realized from Pledged Collateral in accordance herewith shall be applied to the
Secured Obligations in accordance with the terms of the Loan Agreement.

 

27.          Additional Pledgors. Additional Pledgors may become party to this
Pledge Agreement by the execution and delivery by such Person of
a joinder agreement in form and substance satisfactory to Agent and such other
documents and deliverables as may be required by Agent.  Upon receipt of such
items, such Person shall become a “Pledgor” hereunder with the same force and
effect as if it were originally a party to this Pledge Agreement and named as a
“Pledgor” hereunder.  The execution and delivery of such joinder agreement or
such other requested deliverables, and the joining of such Person to this Pledge
Agreement, shall not require

 

12

--------------------------------------------------------------------------------


 

the consent of any other Pledgor hereunder, and the rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Pledge Agreement.

 

[signature page follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Pledge Agreement
to be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

 

PLEDGORS:

 

 

 

SYNTA PHARMACEUTICALS CORP.,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

Name:

Keith Ehrlich

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SYNTA SECURITIES CORP.,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Keith Ehrlich

 

Name:

Keith Ehrlich

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent

 

 

 

 

 

By:

/s/ R. Hanes Whiteley

 

Name:

R. Hanes Whiteley

 

Title:

Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PART A

 

PLEDGED SHARES

 

Pledged Entity

 

Class
of Stock

 

Stock Certificate
Number(s)

 

Number
of Shares

 

Percentage of
Outstanding Shares

 

Synta Securities Corp.

 

Common

 

No. 1

 

100

 

100

%

Synta Limited

 

Ordinary

 

5539649

 

65

 

65

%

 

 

PART B

 

PLEDGED INDEBTEDNESS

 

Pledged Entity

 

Initial
Principal Amount

 

Issue Date

 

Maturity Date

 

Interest Rate

 

Not Applicable

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated                                 ,        is
delivered pursuant to Section 7(d) of the Pledge Agreement referred to below. 
All defined terms herein shall have the meanings ascribed thereto or
incorporated by reference in the Pledge Agreement.  The undersigned hereby
certifies that the representations and warranties in Section 6 of the  Pledge
Agreement are and continue to be true and correct, both as to the promissory
notes, instruments and shares pledged prior to this Pledge Amendment and as to
the promissory notes, instruments and shares pledged pursuant to this Pledge
Amendment.  The undersigned further agrees that this Pledge Amendment may be
attached to that certain Pledge Agreement, dated                           ,
between undersigned, as Pledgor, the other Pledgors signatory hereto and General
Electric Capital Corporation, as Agent, (the “Pledge Agreement”) and that the
Pledged Shares and Pledged Indebtedness listed on this Pledge Amendment shall be
and become a part of the Pledged Collateral referred to in said  Pledge
Agreement and shall secure all Secured Obligations referred to in said Pledge
Agreement.  The undersigned acknowledges that any promissory notes, instruments
or shares not included in the Pledged Collateral at the discretion of Agent may
not otherwise be pledged by Pledgor to any other person or entity otherwise used
as security for any obligations other than the Secured Obligations.

 

 

 

[NAME OF PLEDGOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Name and
Address of
Pledgor

 

Pledged
Entity

 

Class
Of Stock

 

Certificate
Number(s)

 

Number
Of Shares

 

Percentage of
Outstanding Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Entity

 

Initial
Principal Amount

 

Issue Date

 

Maturity Date

 

Interest Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

AGREEMENT REGARDING UNCERTIFICATED
LIMITED LIABILITY COMPANY
INTERESTS

 

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of                                     , among
                             (the “Pledgor”), GENERAL ELECTRIC CAPITAL
CORPORATION (the “Pledgee”), and                             , as the issuer of
the Uncertificated Limited Liability Company Interests (as defined below) (the
“Issuer”).

 

WITNESSETH:

 

WHEREAS, Pursuant to the Loan Agreement, dated as of the date hereof, by and
among                                   , the Lenders signatory thereto and the
Pledgee (including all annexes, exhibits and schedules thereto, as from time to
time amended, restated, supplemented or otherwise modified, the “Loan
Agreement”), Agent has agreed to establish certain financing arrangements for
and make loans and extensions of credit to Borrower on the terms and conditions
set forth in the Loan Agreement;

 

WHEREAS, the Pledgor, in order to secure the payment of the obligations
outstanding under the Loan Agreement (the “Obligations”), has entered into a
Pledge Agreement, dated as of the date hereof, by and between the Pledgor and
the Pledgee (the “Pledge Agreement”), pursuant to which the Pledgor has pledged
to the Pledgee and the other parties signatory thereto and granted a security
interest in favor of the Pledgee in all of the right, title and interest of the
Pledgor in and to certain limited liability company membership units in the
Issuer (the “Issuer Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledge
Interests and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.             The Pledgor hereby irrevocably authorizes and directs the Issuer,
and the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, not to comply with any instructions or orders regarding any
or all of the Issuer Pledged Interests originated by any person or entity other
than the Pledgee (and its successors and assigns) or a court of competent
jurisdiction.

 

2.             The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Pledgee) has been received by
it, and (ii) the security interest of the Pledgee in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.

 

--------------------------------------------------------------------------------


 

3.             The Issuer hereby represents and warrants that the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee does not violate the charter, by-laws,
partnership agreement, membership agreement or any other agreement governing the
Issuer or the Issuer Pledged Interests.

 

4.             All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Pledgor by the
Issuer in respect of the Issuer will also be sent to the Pledgee at the
following address:

 

General Electric Capital Corporation

c/o GE Healthcare Financial Services, Inc.

Two Bethesda Metro Center, Suite 600

Bethesda, Maryland  20814

Attention: General Counsel

Telephone No.:      301-961-1640

Facsimile No.:        301-664-9866

 

5.             Following its receipt of a notice from the Pledgee stating that
the Pledgee is exercising exclusive control of the Issuer Pledged Interests and
until the Pledgee shall have delivered written notice to the issuer that all of
the Obligations have been paid in full and this Agreement is terminated, the
Issuer will send any and all redemptions, distributions, interest or other
payments in respect of the Issuer Pledged Interests from the Issuer for the
account of the Pledgee only by wire transfers to such account as the Pledgee
shall instruct.

 

6.             Except as expressly provided otherwise in Sections 4 and 5, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telecopy, or overnight courier service and all such notices
and communications shall, when mailed, telecopied, or sent by overnight courier,
be effective when deposited in the mails or delivered to overnight courier,
prepaid and properly addressed for delivery on such or the next Business Day, or
sent by telecopier, except that notices and communications to the Pledgee or the
Issuer shall not be effective until received. All notices and other
communications shall be in writing and addressed as follows:

 

(a)           if to Pledgor at:

 

 

 

 

 

With a copy to:

 

 

 

 

 

--------------------------------------------------------------------------------


 

(b)           if to the Pledgee, at the address given in Section 4;

 

(c)           if to the Issuer, at:

 

 

 

 

 

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

7.             This Agreement shall be binding upon the successors and assigns
of the Pledgor and the Issuer and shall inure to the benefit of and be
enforceable by the Pledgee and its successors and assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in writing signed by the Pledgee, the Issuer and the Pledgor.

 

8.             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflict of laws.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

[PLEDGOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

[ISSUER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 